DETAILED ACTION
Application 16/618481, “ELECTROCHEMICAL REACTION CELL STACK, INTERCONNECTOR-ELECTROCHEMICAL REACTION UNIT CELL COMPOSITE, AND METHOD FOR MANUFACTURING ELECTROCHEMICAL REACTION CELL STACK”, is the national stage entry of a PCT application filed on 5/31/18  and claims priority from a foreign application filed on 6/6/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/16/21.  

Election/Restrictions
A telephone call was made to Abraham Rosner to request election between Group I, product claims 1-9, and Group II, process claim 10.  In response, Group I was elected without traverse on 10/25/21.
However, during the examination process, it was determined that the invention of nonelected claim 10 could be searched along with elected claims 1-9 without creating an undue burden on the Examiner.  Therefore, the telephonically presented restriction requirement has been withdrawn and claims 1-10 have been fully considered for patentability.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 


    PNG
    media_image1.png
    442
    816
    media_image1.png
    Greyscale


The above cited art was cited by applicant in IDS, noted in international search report, or discovered by the Examiner in the USPTO search of the instant application.  No closer prior art has been discovered which cures the above described deficiency of Ikeda or otherwise independently teaches applicant’s invention as claimed.  Accordingly, claims 1-10 are found to be allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723